Third District Court of Appeal
                               State of Florida

                       Opinion filed February 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1097
                       Lower Tribunal No. 20-11660
                          ________________


                         5350 Park, LLC, etc.,
                                  Appellant,

                                     vs.

                           Grycon, LLC, etc.,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, William Thomas, Judge.

     Bilzin Sumberg Baena Price & Axelrod LLP, and Felix X. Rodriguez
and Kelly R. Melchiondo, for appellant.

     Kenny Nachwalter, P.A., and Richard H. Critchlow and Deborah S.
Corbishley, for appellee.


Before SCALES, MILLER and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Young v. Achenbauch, 136 So. 3d 575, 581 (Fla. 2014)

(explaining that a lawyer may not drop a preexisting client in favor of a new

client where the representation of both clients constitutes a conflict, i.e., the

“hot potato” rule).




                                       2